DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/29/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 9,080,808).
Regarding claim 1, Choi discloses a refrigerator (1) comprising:
a main body having a storage compartment;
a door (20, 30) rotatably coupled to the body to open and close the storage compartment (refer to Figs. 1-4); and
a planar heater (refer to heater 120 as can be seen from Fig. 6) installed on the door to prevent dew condensation from being generated on the door (refer to col. 4, lines 16-23), 
wherein the planar heater (120) is formed in a film form (refer to col. 5, lines 15-18, wherein the planar heater may be a metal tape and may include one or more bent portions) to be attached to the door (door 20).

Regarding claim 3, Choi meets the claim limitations as disclosed above in the rejection of claim 1. Further, Choi discloses wherein the door comprises a first door (20) . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,080,808) in view of Chekal (US 7,008,032).
Regarding claim 2, Choi meets the claim limitations as disclosed above in the rejection of claim 1. Further, Choi discloses a gasket (32) installed in the door to seal a gap between the main body and the door, wherein the planar heater is provided adjacent to an outer edge of the gasket (refer to Fig. 6), but fails to explicitly disclose having a magnet provided therein.
However, Chekal teaches a refrigerator incorporating French doors with rotating mullion bar, comprising a gasket (71, Fig. 4) having a magnet (116) provided therein, 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Choi such that the gasket has a magnet therein in view of the teachings by Chekal, in order to draw the gasket against the front face portions of the refrigerator cabinet shell.

Regarding claim 4, Choi meets the claim limitations as disclosed above in the rejection of claim 3. Further, Choi discloses the first door or the second door, but fails to explicitly disclose a rotation bar rotatably coupled to the first door or the second door to seal a gap between the first door and the second door, wherein the rotation bar comprises a planar heater attached to an inner surface of the rotation bar.
However, Chekal teaches a refrigerator, incorporating French doors with a rotation bar (145) rotatably coupled to enable independent operation of each of the first and second French-style doors (refer to col. 1, lines 10-12), and wherein the rotation bar (145) comprises a planar heater (refer to heating element 177) attached to an inner surface of the rotation bar to prevent condensation from forming on the rotation bar (col. 5, lines 17-18).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Choi by providing a rotation bar as taught by Chekal rotatably coupled to the first door or the second door to seal a gap between the first door and the second door, wherein the rotation bar comprises a planar heater attached to an inner surface of the rotation bar, in order to enable independent .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,080,808) in view of Kim (US 7,603,869).
Regarding claim 5, Choi meets the claim limitations as disclosed above in the rejection of claim 1. Further, Choi discloses the door, but fails to explicitly disclose a dispenser to provide water, the dispenser comprises a dispenser casing coupled to the door, and the dispenser casing comprises a planar heater attached to an inner surface of the dispenser casing. 
However, Kim teaches a refrigerator (refer to Fig. 2), having a dispenser (20) to provide water from a water tank (30), the dispenser comprises a dispenser casing (22) coupled to the door (14), and the dispenser casing comprises a planar heater (40) attached to an inner surface of the dispenser casing, in order to prevent freezing of the water in the water tank (refer to col. 8, lines 35-36).
One having ordinary skill in the art of refrigeration would recognize that by providing a dispenser it will facilitate the supply of water for a user without opening the refrigerator, and therefore, increasing a cooling efficiency. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Choi by providing a dispenser to provide water, the dispenser comprises a dispenser casing coupled to the door, and the dispenser casing comprises a planar heater attached to an inner surface of the dispenser casing, in order to increase a cooling efficiency and to prevent freezing of the .

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,080,808) in view of Spielmann (US 2016/0205726).
Regarding claims 6-7, Choi meets the claim limitations as disclosed above in the rejection of claim 1. Further, Choi discloses the planar heater, but fails to explicitly disclose a base film, wherein the base film comprises a polyethylene terephthalate (PET) material; a silver nanoparticle ink printed on one surface of the base film; a protective film laminated on one surface of the base film to protect the silver nanoparticle ink; and a double-sided tape attached to the protective film.
However, Spielmann teaches that it is known in the art of refrigeration, to provide a heater (refer to 16, Fig. 10) comprising a base film (refer to carrier film 34), wherein the base film comprises a polyethylene terephthalate (PET) material (refer to par. 67, lines 1-4); a silver nanoparticle ink printed on one surface of the base film (refer to par. 105, lines 1-3, wherein heating trace 16 is printed using silver nanoparticle ink and is located on a surface of the film as can be seen from Fig. 10); a protective film (in the instant case, film 38 is being considered as the protective film) laminated on one surface of the base film to protect (capable of protecting) the silver nanoparticle ink; and a double-sided tape (36) attached to the protective film, in order to increase the thermal capacity of the heater (refer to par. 2, lines 16-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Choi by providing a base film, 

Regarding claim 9, Choi as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Choi as modified discloses wherein the silver nanoparticle ink is formed in a curve (refer to Fig. 23) to transfer heat (and capable of transferring heat) to a wide region. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,080,808), Spielmann (US 2016/0205726), and further in view of Liu (9,725,614).
Regarding claim 8, Choi meets the claim limitations as disclosed above in the rejection of claim 6. Further, Choi discloses the protective film, but fails to explicitly disclose wherein the protective film is an ethylene-vinyl acetate copolymer (EVA) material. 
However, Liu further teaches a silver nanoparticle ink composition, wherein an ethylene-vinyl acetate copolymer material is used, in order to improve adhesion to substrates (refer to col. 11, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Choi such that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.